Citation Nr: 1711048	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a chronic kidney disability, to include as secondary to a service-connected disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2011 and June 2016 rating decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in September 2012.  A transcript of the hearing is in the Veteran's file.  Subsequently, in a December 2016 letter, the Veteran was informed that the VLJ who held his hearing was no longer at the Board.  The letter provided him with the option of having another hearing.  The record shows that the Veteran was scheduled for a March 21, 2017, Central Office Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was scheduled for a March 21, 2017, Central Office Board hearing.  However, a review of the record shows that on February 14, 2017, the VA received a correspondence from the Veteran indicating that he could not attend the scheduled March 2017 hearing due to financial difficulties.  Instead, he requested either a travel board hearing or videoconference hearing.  Subsequently, on March 6, 2017, a Report of General Contact reflects that the VA was notified of the Veteran's want for a videoconference hearing.

To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for his requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2016).


Accordingly, the case is REMANDED for the following action:

The RO must place the Veteran's name on the docket for a videoconference hearing at the RO before the Board, according to the date of his request for such a hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




